DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments, filed on August 12, 2021, with respect to objections to claims 9 and 13 have been considered and are persuasive. Objections to claims 9 and 13 have been withdrawn.
4.	Applicant’s arguments regarding rejection of claims 1, 5, 9, 13, and 17-20 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Zhang ‘692 (US 2016/0205692) to clearly teach the amended limitations in claims 1, 5, 9, 13, and 17-20.
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

6.	Claims 1, 5, 9, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘016 (US 2017/0290016, “Yi ‘016”; Yi ‘016 was filed on September 18, 2015, claiming priority to US provisional application 62/067970 filed on October 23, 2014, and thus Yi ‘016 was effectively filed before the claimed invention; further, the US provisional application 62/067970 fully supports all citations made in the rejection from the Yi ‘016 reference), in view of Seo ‘625 (US 9,578,625, “Seo ‘625”), and further in view of Zhang ‘692 (US 2016/0205692, “Zhang ‘692”).
Regarding claims 1 and 9, Yi ‘016 discloses a terminal in a wireless communication system (FIG. 29; item 900), the terminal comprising: 
a transceiver (FIG. 29; item 930); and 
at least one processor (FIG. 29; item 910) configured to:
receive, from a base station, configuration information via radio resource control (RRC) signaling (para 58; UE receives configuration information via RRC signaling), 
the configuration information comprising information indicating a location of each of at least two subbands configured for the terminal (para 7, 69, and 73; UE receives configuration information that indicates a list of subbands subDLBW used by the network for the UE; the list of subbands includes subband center frequencies);
receive, from the base station, downlink control information (DCI), on a first subband, comprising a subband index indicating a second subband among the at least two subbands as an active subband for receiving a physical downlink shared channel (PDSCH) (para 7 and 73; UE receives dynamic DCI that indicates at least one downlink subband subDLBW used by the network for a low cost UE, to transmit PDSCH, where the subband in which DCI is received is different from the subDLBW to which the UE switches to read data) and
information indicating at least one resource allocated for the PDSCH within the active subband (para 73; DCI indicates resource allocation for PDSCH within the indicated subDLBW); and
receive, from the base station, the PDSCH in the second subband (para 73; DCI indicates resource allocation for PDSCH; although the reference does not explicitly disclose receive, from the base station, the PDSCH in the active subband based on the information, it is obvious to one of ordinary skill in the art that the UE receives the PDSCH based on the PDSCH resource allocation indicated in the received DCI, because the purpose of DCI indicating PDSCH resource allocation is for the UE to receive the PDSCH using those allocated resources).
However, Yi ‘016 does not specifically disclose wherein a size of the DCI is configured based on a size of the active subband.
Seo ‘625 teaches wherein a size of the DCI is configured based on a size of the active subband (col. 15:46-55; when a bitmap of resource allocation for each subband of a plurality of subbands is included in a DCI, the size of the DCI depends on the size of the indicated subbands).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi ‘016’s terminal that receives DCI with an indicator of an active subband, to include Seo ‘625’s DCI size that depends on the size of indicated subbands. The motivation for doing so would have been to address the need for a resource allocation method in which how the system band is efficiently allocated is considered (Seo ‘625, col. 1:52-56).

Zhang ‘692 teaches receive, from the base station, the PDSCH in the second subband based on a time offset required for changing the first subband to the second subband in the terminal (para 4, 5, 10, and 150; terminal receives from a base station system information that includes a frequency hopping period; the terminal uses the information including the frequency hopping period to make subsequent subcarrier hopping determination, where subcarriers occupy narrowband subbands; the terminal uses the subcarrier to receive a PDSCH signal), 
wherein the time offset is received from the base station (para 4, 5, 10; the terminal receives the frequency hopping period from the base station).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Yi ‘016 and Seo ‘625, to include Zhang ‘692’s terminal that makes frequency hopping determination by using a frequency hopping period received from the base station. The motivation for doing so would have been to better support M2M communication (Zhang ‘692, para 3-4).
Regarding claims 5 and 13, Yi ‘016 discloses a base station in a wireless communication system (FIG. 29; item 800), the base station comprising: 
a transceiver (FIG. 29; item 830); and 
at least one processor (FIG. 29; item 810) configured to:
para 58; UE receives configuration information via RRC signaling), 
the configuration information comprising information indicating a location of each of at least two subbands configured for the terminal (para 7, 69, and 73; UE receives configuration information that indicates a list of subbands subDLBW used by the network for the UE; the list of subbands includes subband center frequencies);
configure downlink control information (DCI) comprising a subband index indicating a second subband among the at least two subbands as an active subband for receiving a physical downlink shared channel (PDSCH) (para 7 and 73; UE receives dynamic DCI that indicates at least one downlink subband subDLBW used by the network for a low cost UE, to transmit PDSCH, where the subband in which DCI is received is different from the subband subDLBW to which the UE switches to read data; thus, the network configures the DCI that indicates the subband subDLBW that is used to receive PDSCH) and
information indicating at least one resource allocated for the PDSCH within the active subband (para 73; DCI indicates resource allocation for PDSCH within the indicated subDLBW); and
transmit, to the terminal, the configured DCI on a first subband (para 7 and 73; UE receives dynamic DCI that indicates at least one downlink subband subDLBW used by the network for a low cost UE, to transmit PDSCH, where the subband in which DCI is received is different from the subDLBW to which the UE switches to read data); and
transmit, to the terminal, the PDSCH in the second subband (para 73; DCI indicates resource allocation for PDSCH; although the reference does not explicitly disclose receive, from the base station, the PDSCH in the active subband based on the information, it is obvious to one of ordinary skill in the art that the UE receives the PDSCH based on the PDSCH resource allocation indicated in the received DCI).
However, Yi ‘016 does not specifically disclose wherein a size of the DCI is configured based on a size of the active subband.
Seo ‘625 teaches wherein a size of the DCI is configured based on the size of the active subband (col. 15:46-55; when a bitmap of resource allocation for each subband of a plurality of subbands is included in a DCI, the size of the DCI depends on the size of the indicated subbands).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi ‘016’s base station that transmits a DCI with an indicator of an active subband, to include Seo ‘625’s DCI size that depends on the size of indicated subbands. The motivation for doing so would have been to address the need for a resource allocation method in which how the system band is efficiently allocated is considered (Seo ‘625, col. 1:52-56).
Although Yi ‘016 in combination with Seo ‘625 discloses transmit, to the terminal, the PDSCH in the second subband, Yi ‘016 in combination with Seo ‘625 does not specifically disclose transmit, to the terminal, the PDSCH in the second subband based on a time offset required for active subband change in the terminal, wherein the time offset is transmitted from the base station to the terminal.
Zhang ‘692 teaches transmit, to the terminal, the PDSCH in the second subband based on a time offset required for active subband change in the terminal (para 4, 5, 10, and 150; base station transmits to a terminal system information that includes a frequency hopping period; the terminal uses the information including the frequency hopping period to make subsequent subcarrier hopping determination, where subcarriers occupy narrowband subbands; the terminal uses the subcarrier to receive a PDSCH signal), 
para 4, 5, 10; base station transmits to the terminal the frequency hopping period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined base station of Yi ‘016 and Seo ‘625, to include Zhang ‘692’s terminal that makes frequency hopping determination by using a received frequency hopping period transmitted by the base station. The motivation for doing so would have been to better support M2M communication (Zhang ‘692, para 3-4).
Regarding claims 17-20, Yi ‘016 in combination with Seo ‘625 and Zhang ‘692 discloses all the limitations with respect to claims 1, 5, 9, and 13, respectively, as outlined above.
Further, Yi ‘016 teaches wherein the at least two subbands are within a downlink transmission bandwidth (para 73; multiple subbands are within a system bandwidth).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474